DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		       Specification 
	The specification is objected to because:
Page [0001] of the specification refers to U.S. application serial numbers but does not provide the current status of the application. 
.
			         Drawings
	The formal drawings are accepted. 


                                 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the payload comprises a field…” which is not clear with respect to what type of field is being referred to here? Further, the claim in lines 3 and 8 recites the limitation “number of levels of indirection” however, number of levels of indirection of what exactly is referred to here? or what specifically does the number of levels of indirection relate to? are they numbers of parameters? Proper clarification and rework needed. Furthermore, the claim further recites the term “based at least in part” in line 7. The aforementioned term does not narrow the claim because it does not indicate any step performed and appears to be incomplete thus, it is respectfully submitted that the claim language has some issues as described above that needed amends. 
Independent claims 9 and 18 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims are rejected at least based on dependency and along with reasons stated below. Applicants are requested to review all claims and make corrections.		                            
Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The Examiner has cited prior arts for Applicants review, particularly Chiang et al. (U.S. PN: 7,818,389) and Hedaoo et al. (U.S. PN: 8,543,893). Prior art rejections will be on hold until and unless clarification is made. The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.

                                        Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112